 PEPPER PACKING CO.Pepper Packing Co. and United Food and CommercialWorkers International Union, Local 641, AFL-CIO' and Dave O. Carr. Cases 27-CA-5887 and27-CA 5949June 29. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.I.OAND TRUESDALEOn April 3, 1979, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled a brief in answer to Respondent's exceptions.and the Charging Party filed a brief in response toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, PepperPacking Co., Denver, Colorado, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:I Effective June 7. 1979, the Amalgamated Meatcutters and ButcherWorkmen of North America, AFL-CIO, merged with the Retail Clerks In-ternational Union, forming a new union identified as United Food and Com-mercial Workers International Union, AFL-CIO. Accordingly, we have sub-stituted the new name for the Amalgamated Meatcutters and ButcherWorkmen of North America.2 Respondent has excepted to certain credibility findings made by the Ad-mninistrative Law Judge. II is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In adopting the Administrative Law Judge's finding that Respondent vio-lated Sec. 8(aX 1) by threatening to reimpose Carr's suspension if Carr filed agrievance concerning that suspension, Member Penello would not rely onDaniel Construction Company' 239 NLRB 1335 1978)., in which he dissented.In his recommended Order and notice the Administrative Law Judgeinadvertently omitted certain conclusions of law which he had made in thebody of his Decision. Accordingly, we have modified herein the Administra-tive Law Judge's Order and notice to conform with his findings and conclu-sions.I. Substitute the following for paragraph l(a):"(a) Issuing warning notices to employees forsmoking, and restricting the restroom access of em-ployees, because such employees filed charges or hadcharges filed on their behalf under the National La-bor Relations Act, or because such employees en-gaged in activities protected by Section 7 of the Act."2. Substitute the following for paragraph (b):"(b) Threatening to indefinitely suspend employ-ees for filing grievances, saying that it intended to getrid of employees who filed grievances and resorted tothe processes of the National Labor Relations Board,threatening disciplinary action against employees forsmoking because those employees had filed chargesunder the Act and had engaged in union and/or pro-tected concerted activity, issuing warning notices toemployees regarding their accident record becausethe employees had filed charges under the Act or en-gaged in protected concerted activities, telling em-ployees to keep their mouths shut during safety meet-ings, creating the impression that employees havebeen given more onerous work because of their par-ticipation in safety meetings, and interrogating andthreatening employees with reprisals because thoseemployees had filed charges under the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT issue warning notices to you forsmoking or restrict your access to the restroombecause you file charges or have charges filed onyour behalf under the National Labor Relations243 NLRB No. 37215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, or because you have engaged in activitiesprotected by Sec. 7 of the Act.WE WILL NOT issue warning notices to you,restrict your access to the restroom, discharge orotherwise discriminate against you for engagingin activities on behalf of United Food and Com-mercial Workers International Union, Local 641,AFL-CIO, or any other labor organization, orfor engaging in other concerted activity pro-tected by the National Labor Relations Act.WE WILL NOT threaten to suspend you indefi-nitely for filing greivances.WE WILL NOT tell you that we intend to get ridof employees who file grievances and resort tothe processes of the National Labor RelationsBoard.WE WILL NOT threaten disciplinary actionagainst you for smoking because you have filedcharges with the National Labor RelationsBoard and WE WILL NOT threaten disciplinaryaction against you because you engage in ac-tivity on behalf of a labor organization or be-cause you engage in concerted activity protectedby the National Labor Relations Act.WE WILL NOT issue warning notices to you re-garding your accident records because you havefiled charges under the Act or engaged in pro-tected concerted activities.WE WILL NOT tell you to keep your mouthsshut in safety meetings.WE WILL NOT create the impression that weare assigning more onerous work to you becauseof your participation in safety meetings.WE WILL NOT interrogate and threaten youwith reprisals because you have filed charges un-der the Act.WE WILL NOT in any other manner interferewith any of your rights set forth above which areguaranteed by the National Labor RelationsAct.WE WILL expunge from the personnel file ofDave O. Carr, and from any other records whichwe maintain, all references to the July 11, 1978,letter concerning smoking, and the September 6,1978, letter concerning future accidents, whichwe issued to Dave O. Carr because unfair laborpractice charges were filed against us involvingDave O. Carr and because of his union and pro-tected concerted activities.WE WILL make Dave O. Carr whole for anyloss of pay he may have suffered as a result of hisMay 1978 suspension in the event that we refuseto process a grievance concerning that supsen-sion because it is untimely.PEPPER PACKING CO.DECISIONSTATEMENt OF rill C-'SEWIL.IAM J. PANNIIER 1L. Administrative Law Judge:This matter was heard by me in Denver, Colorado on De-cember 12, 1978.1 On July 31, the Regional Director forRegion 27 of the National Labor Relations Board issued acomplaint and notice of hearing in Case 27 CA-5887.based upon an unfair labor practice charge filed on July 3alleging violations of Section 8(a)( I) of the National LaborRelations Act, as amended. 29 U.S.('.. §151. et seq., hereincalled the Act. On October 26 the Regional Director issuedan Order consolidating cases, consolidated complaint, andnotice of hearing, based upon the above-described charge inCase 27-CA-5887 and upon an unfair labor practice chargein Case 27-CA 5949 filed on September I alleging addi-tional violations of Section 8(a)(1) of the Act. On Novem-ber 24 the Regional Director amended the complaint to addviolations of Section 8(a)(3) and (4) of the Act based uponan amended charge in Case 27 CA 5949 filed on Novem-ber 21.All parties have been afforded full oppportunity to ap-pear. to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,the briefs filed on behalf of the parties, and my observationof the demeanor of the witnesses, I make the following:FINIINGS OF FA(CT1. JURISDICTIONAt all times material, Pepper Packing Co., herein calledRespondent, has been a corporation duly organized underand existing by virtue of the laws of the State of' Colorado,has maintained its principal office and place of business at901 East 46th Avenue, Denver, Colorado, and has beenengaged in the wholesale packing and processing of meatproducts. In the course and conduct of these business op-erations Respondent annually sells and ships goods andmaterials valued in excess of $50,000 directly to personsand firms within the State of' Colorado, each of whom, inturn, annually derives gross revenue from retail sales in ex-cess of $500,000 and purchases and receives goods and ma-terials valued in excess of $10,000 from points and placesdirectly outside the State of Colorado. Therefore, I find thatat all times material Respondent has been an employer en-gaged in commerce within the meaning of Section 2(2). (6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt all times material, Amalgamated Meat Cutters andButcher Workmen of North America, Local 641, AFL-CIO. herein called the Union, has been a labor organizationwithin the meaning of Section 2(5) of the Act.i Unless otherwise stated all dates occurred in 1978.216 PEPPER PACKING CO.III. TE UNFAIR LABOR PRACTICESA. IssuesThe instant case presents a series of incidents. Most arealleged to constitute violations of Section 8(a)(1 ) of the Act.These incidents correspond to the subheadings listed belowand most involve employee David Carr, who had workedfor Respondent for a number of years. In addition, two ofthese incidents-a letter of July I 11 concerning smoking andan instruction restricting Carr's access to the restroom arealleged to violate Section 8(a)(3) and (4) of the Act as well.B. The Alleged Threat of Indefinite Suspension if Carr DidNot Withdraw a GrievanceDuring the morning of May 242 Carr had been perform-ing trimming work in the cooler at Respondent's facilitywhen cooler Supervisor Charles Miller] had directed him togo to the breaking room to aid in hanging off chucks. Carrworked in the breaking room for the remainder of the pre-lunch period. When he returned to the cooler followinglunch he was reprimanded by Dock Foreman David Rob-ert Sanchez' for not having completed the trimming as-signed to him. On the following morning Miller again toldCarr to render assistance in the breaking room. After hang-ing off approximately 15 to 20 chucks, the employee withwhom Carr was working said that he had to cut them down,a procedure that would necessitate a pause in Carr's work.Carr took advantage of this break to go to the east dockwhere he expressed concern to steward Albert Trujillo, em-ployed by Respondent as a laborer, concerning what hadoccurred the prior day and the possibility that Sanchezmight again reprimand him. Trujillo replied that Carrshould return to work; they could discuss the matter later.As Carr started to return to the breaking room, he encoun-tered Miller who reprimanded Carr for leaving his workstation, saying that he could suspend Carr for having doneso. When Carr responded that such action was Miller's pre-rogative, the latter punched out Carr's timecard, saying thatCarr was suspended indefinitely.5Carr and Trujillo, possibly in the company of Miller,then went to the office of Plant Manager Robert Rifkin6tocomplain about the suspension. After hearing their com-plaint, Rifkin said that he would have to consider the mat-ter,' and he instructed Carr to telephone him that after-noon. After leaving the plant Carr went to the Union's hallwhere a representative aided him in preparing a grievancealleging that the suspension had been unjust and seekingpayment for all time lost; he instructed Carr to give thegrievance to Trujillo so that it could be filed with Respon-dent.2 Although there was some conflict as to whether this incident occurred onMay 24 or 31. it was clear by the end of the hearing that the former date wasthe accurate one.3 An admitted supervisor and agent of Respondent.' An admitted supervisor and agent of Respondent.There is no contention that the suspension was unlawfully motivated.I An admitted supervisor and agent of Respondent.Rifkin testified that there were "a lot of things to weigh to see whatamount the suspension might be," including looking into the offending em-ployee's personnel file.Rather than telephone Rifkin, Carr went to the plant atapproximately 4 p.m. that same day. His description of hisconversation with Rifkin following his arrival at the plantwas vague and, at best, showed a lack of recollection as towhat had been said during that meeting. To the extent thatit was clear, Carr testified that after delivering a lecture onthe need for kill-floor employees to remain at their posts sothat the continuous flow of production could be main-tained.' Rifkin had said that Carr could return to work onthe following morning. According to Carr., as he was leav-ing the office Rifkin had said to him, "I guess you'll file agrievance won't you?"' Carr testified that he had not an-swered this question but had simply continued out of theoffice.Rifkin's account of this conversation was more detailed.Like Carr he testified that he had described the need foremployees to remain at their posts. Moreover, he testifiedthat following a 25 to 35 minute discussion of this subjectCarr had thrown up his hands and had said that he wouldjust as soon fbrget about the whole thing,'" at which pointRifkin claims to have said. "In that case you can report towork tomorrow." Rifkin testified that at that point "I as-sumed the matter was settled." However, he denied thatthere had been any mention of a grievance at any timeduring this meeting. Further, he conceded that he had notasked Carr not to file a grievance, and that Carr had notpromised not to file one.On the following morning Carr gave his grievance toTrujillo, who submitted it to Rifkin upon the latter's arrivalat work. This led to an argument involving Carr. Trujillo,and Rifkin. with Rifkin asserting, admittedly, that he hadbelieved that the matter had been settled during his discus-sion with Carr the prior afternoon and that "if Mr. Carrwanted to renege on his agreement, then I certainly wouldrenege on mine and he could consider himself still undersuspension."" Confronted with this alternative, Carr toldTrujillo that while he wanted to pursue the grievance, hecould not afford to be suspended. Accordingly, the griev-ance was pursued no further.C. The Allegations Pertaining To Warnings RegardingCarr's SmokingThe complaint alleges that Respondent violated the Actby issuing a written reprimand to Carr on July I concern-ing smoking and, on August 3, by threatening to suspendCarr if he were found smoking. This conduct, alleges theI There is no contention or evidence to support a contention that Carr'sbrief absence from the breaking room, which Carr estimated to have beenless than 5 minutes by the time that he had encountered Miller. had resultedin any cessation of production on March 25.9 Carr appeared most uncertain as to precisely what Rifkin had assertedlysaid concerning the possibility that Carr might file a grievance. At variouspoints in his testimony he attributed the very converse of the above-quotedremark, which was the final version upon which he settled, to Rifkin: "Iguess you won't go filing a grievance, will you?". "I guess you won't be filinga grievance." and "I guess you won't file a grievance."10 Carr denied specifically having made the remark that he would just assoon forget about the whole thing." Rifkin testified that since his investigation of the incident had not beencompleted by the time of this conversation. he could not a) how long (arr'ssuspension would have lasted had the latter not agreed to abandon the griev-ance.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint, was engaged in by Respondent because Carrhad caused charges to be filed against Respondent underthe Act and because Carr had engaged in union and/orprotected concerted activity.On July 3 Trujillo filed the charge in Case 27- CA-5887.That charge states, as the "Basis of the Charge," that"Since on or about December 1, 1977, the above-namedEmployer, acting by and through Bob Rifkin, threatened tosuspend employees at its Denver, Colorado plant becauseof their attempts to engage in protected, concerted activi-ties." The return receipt shows that the charge was receivedby Respondent on Friday, July 7. On Tuesday, July II,Carr received a letter signed by Rifkin which stated:Notices have been posted in the past stating thatU.S.D.A. and Company regulations forbid smoking inany edible area of the plant.In addition to the posted notice you were cautionedagainst smoking when observed on two occasions onJuly 11, 1978.In the event you do not immediately comply withthis regulation, the Company will have no other re-course than to take disciplinary action against you.Although he acknowledged having smoked in an ediblearea and conceded that he had been cautioned at the time,Carr testified that this had occurred on the previous day.He denied that he had been given any verbal warningsabout smoking on July 11. Rifkin claimed that he had beenthe supervisor who had observed Carr smoking twice onJuly 11. However, contrary to the statement in the letter.Rifkin did not testify that he had cautioned Carr aboutsmoking on either of these purported occasions.The history of smoking at Respondent's facility has notbeen a straight line proposition. Respondent has main-tained notices on its bulletin boards reciting that U.S.D.A.and Respondent's regulations prohibit smoking in edibleareas and warning that employees caught doing so will besubject to disciplinary action. There are also no-smokingsigns in the plant. Further, between October 1975 and Au-gust 28, Respondent issued at least five warning notices toemployees other than Carr regarding their smoking afterhaving twice been cautioned on dates which are set forth inthe letters that they received. Moreover, another employeewas warned about smoking by Sanchez on the same daythat the latter had warned Carr. These factors tend to sup-port Respondent's contention that the letter issued to Carrwas no more than a continuation of Respondent's normalpractice concerning the matter of smoking in edible areas.Yet other evidence was produced which tends to contra-dict that conclusion. For example, hook return employeeWilliam Holloway testified that the no-smoking rule was"very relaxed." Indeed, while Rifkin appeared as a witness,he did not deny that in July, he had been speaking withthree maintenance employees about a broken down shackleconveyor and that during that conversation-which hadtaken place on the east dock, an edible area--all threemaintenance employees had been smoking. So far as therecord discloses nothing was said to any of the maintenanceemployees about their smoking, although each had con-sumed an entire cigarette during the course of their discus-sion with Rifkin. Nor did Rifkin deny that on August 3 hehad spoken with a maintenance man on the top dock, alsoan edible area, about a newly installed automatic conveyorand that during that conversation the maintenance em-ployee had smoked a cigarette. Similarly, while Miller alsoappeared as a witness for Respondent. he did not deny thatat the end of July he had come upstairs to the cooler with alit cigarette. In fact, shortly before the hearing, an employeehad been smoking while pushing beef, and although San-chez had been present he had said nothing to that em-ployee.'2As set forth above on page I, the complaint and notice ofhearing in Case 27 CA 5887 issued on July 31. It alleged asingle violation of the Act: "On or about May 31, 1978 theRespondent, acting by and through Robert Rifkin, threat-ened to indefinitely suspend its employee David Carr if hedid not withdraw his grievance on a previous suspension."The return receipt for the copy' of the complaint served onRespondent shows that it was received on August 1. Twodays later Carr and Holloway were among a group of em-ployees on the east dock, the same area where approxi-mately I month earlier the three maintenance employeeshad been smoking while conversing with Rifkin about theshackle conveyor. Also present at the time was Sanchez.Carr asked Holloway for a cigarette. Sanchez interjectedthat if Carr lit a cigarette, he (Sanchez) had orders to sus-pend Carr. Sanchez testified that he had made this state-ment to Carr "[b]ecause Bob Rifkin told me to enforce it,and it's on the bulletin board and posted on all the doorsthere will be no smoking around an edible area." Sanchezfurther testified that Carr had been warned previouslyabout smoking, both by himself and by two other supervi-sors. However, he did not identify those other two supervi-sors, nor did he furnish any details of his purported priorwarning to Carr.Significantly. it was later that same day that Carr hadobserved Rifkin on the top dock speaking to the mainte-nance employee who had been smoking at the time aboutthe newly installed conveyor. It is undisputed that Carr hadasked Rifkin why that maintenance employee was beingpermitted to smoke while he (Carr) was not permitted to doso. Rifkin replied only that he had spoken to the mainte-nance employee about the matter. Yet, it is undisputed thatthe latter had consumed the entire cigarette while speakingwith Rifkin, and Rifkin did not testify to having made evena single comment to the maintenance employee regardingthis matter.D. The Allegedy Unlaqful Restriction on Going to theRestroomPrior to July 17 employees working on the east dock,where Carr worked, simply told each other whenever theyneeded to go to the restroom and then would leave thedock. On that date Carr returned from one such trip to therestroom and was told by Sanchez that before going to therestroom Carr would have to tell the foreman or wait for a12 Both Carr and Trujillo identified this employee as Charles Hurd. WhileSanchez testified that he did not know an employee by that name, not supns-ingly in light of the size of Respondent's employee complement. he did notdeny having been present. shortly before the hearing, when an employee hadbeen smoking a cigarette while pushing bee.l:218 PEPPER PACKING CO.utilityman to replace him. A sign to that effect was thenposted in the guard office in Carr's department for approxi-mately I week after Sanchez' admonition to Carr.'Sanchez testified that he had given the same instructionas he had given to Carr to the other employees working onthe east dock on an individual basis.' He claimed that thepolicy had been in effect prior to July 17, but that it hadbeen unenforced on the east dock and that "my supervisortold me to make sure there was a relief man, because it wastoo much strain on the guys up there when one's taking offall the time."' Yet, Holloway testified that on jobs whereteamwork was not essential, such as the roll-on job per-formed by Carr, employees were not normally required toask permission before going to the restroom. Sanchezagreed that there was not the need for teamwork amongemployees on the east dock that existed in other areas suchas the west dock. Indeed, Sanchez testified that there were"a few times" when there were no trailers to load duringwhich employees were free to use the restroom.Significantly, while utilitymen were assigned to other de-partments, thereby making it possible for employees inthose departments to be replaced whenever they needed togo to the restroom while maintaining the work of theirteams, no utilityman had been assigned to Carr's depart-ment. Indeed, while Sanchez referred generally to the effectof an employee leaving to go to the restroom on the workthat other department employees had to perform and, fur-ther, to Carr's trips to the restroom, he did not specify evena single instance where the work of Carr's department hadbeen delayed by Carr going to the restroom.E. The Warning Letter of September 6 ConcerningAccidentsOn Wednesday, August 30, Carr injured his knee whileworking. As a result he did not return to work until lateSeptember. In the interim two events of significance oc-curred. First, on Friday, September I, Carr filed the chargein Case 27-CA-5949, alleging that Respondent had "dis-criminated, harassed and intimidated" him for having filedcharges with the Board. Second, by letter dated September6, Rifkin issued the following warning to Carr regarding hisprior accidents:As we are all aware, working conditions in a meatpacking plant are difficult and can be hazardous if em-ployees do not exercise care and good judgement. Em-ployees must be in good physical and mental conditionin order to perform the required work.In December 1975 you were cautioned on theamount of injuries sustained over a three year period.From employment date of October 11, 1972 throughDecember of 1975, you had 14 reportable accidents.Since December 1975 through August of 1978, youhave reported an additional 14 injuries. The Company'3 Carr testified that he had not seen the notice for 3 or 4 years."4 Respondent did not call any employees to corroborate Sanchez in thisrespect.' Sanchez did not identify this supervisor, nor did Respondent call anyofficial to testify that he had given such an instruction to Sanchez.feels we can no longer tolerate your record of injuries,resulting in lost time, costs in dollars and cents formedical payments and insurance and time lost byother personnel due to your injuries and carelessness.On August 28, 1978, you were involved in accidentsand injuries to three other employees, of which tworequired medical treatment. In addition, 26 quarters ofbeef were dropped on the floor. Since that day we havehad no more than three quarters of beef dropped inany one day, which leads us to believe you are workingin a very careless manner.Upon your return to work from your present injury,you will be given additional instructions in the properway to load beef. Any further accidents caused by youto yourself or your fellow workers, due to neglect, care-lessness. failure to use provided safety equipment, orpoor judgment, will result in disciplinary action, in-cluding discharge.Attached to the letter was a list of the dates and nature ofCarr's accidents since December 11, 1975. Carr did not dis-pute this recitation of his accidents. However, it is worthnoting that at least three of them involved injuries resultingfrom hooks used to convey carcass quarters of less thanmaximum strength. As Sanchez acknowledged, "Iwle hadweak hooks."While he testified. Rifkin never did explain his reason fordeciding on September 6 as the date on which to send Carrthe letter. In fact, there was no testimony regarding thecircumstances that led Respondent to transmit this warningto Carr. Respondent did produce two letters which hadbeen sent to other employees which, contends Respondent,show that it was not unusual to send such letters to accidentprone employees. Yet, there are perceptible differences be-tween the situations described in these two letters and thecircumstances of Carr in September. On June 20, 1977, aletter was sent to employee Richard Lobberding for havinga total of 45 injuries over a 57-month period. The letter sentto Carr on September 6 concerned a 71-month period: Oc-tober 11, 1972, through August, 1978. During that periodCarr had been involved in only 28 injury incidents. More-over, Lobberding's letter recites that his injuries since Feb-ruary 1975 had caused him to miss 103 days of work. Therewas no showing that Carr's accidents had caused him tomiss even nearly so much work. Similarly, the other letter,sent to Joe Babish on May 22, states that his injuries hadcaused him to miss "a total of 178 days due to on-the-jobinjuries."Consequently, if the Lobberding and Babish letters showanything, they show that Carr's accident record by Septem-ber had not been nearly so bad as the much more extremesituations of those two employees. Respondent had toler-ated more extreme accident situations before sending thosetwo employees the same type of letter as had been sent toCarr on September 6. Furthermore, certain other mattersare significant concerning the letter sent to Carr. First, Re-spondent produced no evidence to controvert Carr's testi-mony that he had been involved in accidents and injuries toonly two-not three-other employees on August 28. Sec-ond, one of those two accidents had involved a hook that219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad straightened out-the problem referred to supra. '6 Fi-nally, when Carr did return to work in late September, hewas not "given additional instructions in the proper way toload beef."F. The Alleged Comments of Mills to CarrDonald C. Mills is supervisor of the cooler department."Carr testified that on August 3 during the course of anexplanation concerning how employee L. B. Jackson hadbeen hit in the mouth when a hook had slipped out of apiece of meat, Mills had said to him (Carr): "You and L. B.are the only ones around here that get hurt. This is a haz-ardous job. If you don't like it, why don't you quit? Wedon't like you around here anyway." Later that same dayCarr testified that he had asked Mills why Respondentwanted to fire him, to which Mills had replied: "Bob isgoing to fire all you people who filed grievances and go tothe Labor Board with it." Mills denied telling Carr thatRifkin was going to get rid of all the troublemakers whofiled grievances or charges. In fact, he later denied havingany conversation with Carr on August 3, although he alsotestified that he did not recall any other employees withwhom he had spoken on that date.No mention of Mills had been made in the July 31 com-plaint in Case 27-CA-5887. However, in the consolidatedcomplaint issued on October 26, the foregoing comment,attributed to Mills by Carr, was alleged as a violation ofSection 8(aXI) of the Act. Carr testified that on November27 Mills had initially refused to issue a clean smock whenrequested to do so by Carr. Carr further testified that whenhe had protested, naming four or five other employees whowere issued clean smocks whenever they asked for them,Mills had replied, "Why did you go to the Labor Board onme?"" After that, testified Carr, Mills had given him thesmock. Although he denied having made any statement toCarr about the filing of charges with the Board, Mills didnot recall having participated in any conversation with Carron November 27. In fact, while he acknowledged havingissued several smocks on that date, Mills did not recallwhether he had given one to Carr.Carr testified that on December I he had become em-broiled in a mild dispute with Mills and Sanchez concern-ing whether Carr had left a job before it had been com-pleted. According to Carr, as he walked away from theplant Mills had either kicked or pushed open the doorloudly and had hollered three or four times at Carr, "You16 Sanchez testified that the problem could also be with the manner inwhich the meat was handled when moved by means of the hooks. However,there is no evidence that Sanchez had personal knowledge of how Care washandling the meat on August 28. Consequently, it cannot be found that thefault for that accident had been that of Carr. Interestingly, Sanchez testifiedthat "all" of the employees had complained that the manner in which Can'performed his work tended to generate injuries, and that they were afraid towork with Carn. Yet. Sanchez described not even a single specific instance ofsuch a complaint by an employee, nor did Respondent call any employee tocorroborate Sanchez' account that "all" of the employees had lodged suchcomplaints with him about Can." An admitted supervisor and agent of Respondent.1s At another point Carn testified that Mills' remark had been, "Why didyou go lie to the Labor Board on me?" (Emphasis supplied.) However, helater testified that this had not been Mills' question, but that the questionhad been as quoted in the text, above.ungrateful bastard. I'm going to get you. I'm going to getyou." Although admitting that he had been at the plant atthe time that Carr testified that this event had occurred,Mills denied having participated in any conversation withCarr on that day, denied having made reference to Carrbeing an ungrateful bastard, and denied having made anystatements that he would get Carr.G. The Alleged Comments of Mills to HollowayThe complaint alleges two remarks made by Mills toHolloway as being unfair labor practices. Both were madein connection with the September safety meeting.' Mills,who had never previously attended such a meeting, hadbeen selected to attend the September meeting as one ofRespondent's representatives. Holloway testified that priorto that meeting Mills had said to him, "I want you to keepyour damn mouth shut in that safety meeting." To this,testified Holloway, he had replied that he would "most cer-tainly" not keep quiet during the meeting but would "raisehell about these conditions that need to be done abouthere." Mills testified that he had been in a hurry to go homethat day and so, in a kidding manner, he had told Hollowayto cut the meeting short and keep his mouth shut aboutunsafe conditions. According to Mills, Holloway had notresponded but had merely "laughed a little bit." During themeeting Mills had felt that Holloway "kept going over thesame subject all the time which we had already gone over."Thus, he had told Holloway a couple of times during themeeting to be quiet because, "You sound like an idiot."0Due to an injury, Holloway had worked only on hookreturn since March because the condition of his leg hadprevented him from doing other types of work at Respon-dent's facility. Although he had not submitted a doctor'sexcuse, he had advised Rifkin, Mills, and Sanchez of hiscondition. All of them had accepted his word regarding hiscondition. However, on the day after the safety meeting,Respondent had been short of employees to do roll-onwork. Mills asked Holloway to fill in on that job for theday, but Holloway replied that he was unable to performthat type of work due to his leg. Unable to persuade Hollo-way to switch to the job, according to Holloway, Mills hadsaid, 'If you can open your damn mouth in the safety meet-ing, then you can do roll-ons." Mills agreed that he had saidto Holloway, "You can run your mouth last night, and itsure didn't hurt your leg last night when you was runningyour mouth."IV. ANALYSISA. The Threat to Reinstate Carr's Indefinite Suspension ifHe Filed a GrievanceIn defense of Rifkin's remarks to Carr concerning thelatter's attempt to file a grievance over his suspension, Re-spondent argues that Rifkin had not intended to deprive9 Such meetings between representatives of the Union and Respondentare conducted periodically so that the former can bring to Respondent'sattention assertedly hazardous and unsafe conditions.10 There is no allegation that Mills' remarks to Holloway during the meet-ing constituted violations of the Act.220 PEPPER PACKING CO.Carr of his statutory right to file a grievance. Rather. arguesRespondent, Rifkin had believed that the dispute createdby Carr's suspension had been settled as a result of theirlate afternoon conversation on May 25. with the result, as-serts Respondent, that it had been understood that the mat-ter would be forgotten in return for termination of the in-definite suspension imposed upon Carr. Respondent pointsout that such an argument, whereby an employer can "buyits peace.' was endorsed recently in American Postal 1Work-ers Union, AFL CIO. 240 NLRB 409 (1979), wherein theBoard held that it was not unlawful for the employer toaccord an employee a more favorable reporting date oncondition that she not grieve the underlying dispute. Whenthe emplovee declined that offer, the employer simply pro-cessed the matter as it would normally have done. Simi-larly. contends Respondent, when Rifkin had discoveredthat notwithstanding his May 25 conversation with Carr thelatter had sought to file a grievance concerning his suspen-sion, Rifkin had simply pointed out that if Carr intended tofile a grievance then Respondent would consider the agree-ment of the prior day to have been rendered a nullity andwould restore Carr to the same status as he had occupiedprior to their conversation, namely, as being on indefinitedisciplinary suspension.It does appear that Rifkin truly had been motivated byhis belief that the dispute had been settled as a result of hisconversation with Carr on May 25. Further. it does appearthat his remarks to Trujillo and Carr during the followingmorning had been intended as an expression of indignationbecause he viewed Carr as having "reneged" on that agree-ment, rather than being intended as an expression of hostil-ity toward Carr for having filed a grievance per se. Yet, theviolation alleged because of Rifkin's remark is grounded inSection 8(a)(1) of the Act and "intent is not material to afinding of coercion within the meaning of Sec. 8(a)(1) of theAct." Perko's, Inc., 236 NLRB 884, footnote 2 (1978); seealso American Lumber Sales, Inc., 229 NLRB 414, 416(1977), and cases cited therein. Rather, the correct test is"whether, from the listeners' point of view, these statements...constituted forbidden coercion, threats, or intimida-tion," Hendrix Manufacturing Company, Inc. v. N.L.R.B.,321 F.2d 100, 104 (5th Cir. 1963). Consequently, Rifkin'sintent or motives for the statements which he made to Tru-jillo and Carr in connection with the latter's effort to file agrievance concerning his suspension are not material in ap-praising whether his remarks violated Section 8(a)(1) of theAct.Respondent does not quarrel with the principal that "theright to file a grievance with one's collective-bargaining rep-resentative over wages, hours, and working conditions hasbeen a basic statutory right," General Motors Corporation,Packard Electric Division, 232 NLRB 335 (1977). Rather, asnoted above, it argues that it had been willing to respectthat right, and that Rifkin had only asserted that Carr'sindefinite suspension would be restored when Carr had at-tempted to file a grievance in derogation of his prior ex-pressed desire to forget about the whole thing. In U.S.Postal Service, 234 NLRB 820 (1978), an employee's dis-charge was converted into a suspension in return for thatemployee's agreement not to file a grievance regarding thediscipline imposed. The Board concluded that the employerhad not acted unlawfully by conditioning conversion ofthat discharge to a suspension upon the employee's waiverof his right to process a grievance further. In AmericanPostal Workers Union, supra, the Board concluded that itwas not unlawful for an employer to offer a more favorableemployment term to an employee so long as that employeewas willing to forgo filing a grievance. In both cases theBoard reached its conclusion on the theory that the em-ployer had been attempting to "buy its peace" to preventfurther litigation of the matter. U.S. Postal Service. supra:American Postal Worker.s Union, supra.However, in both those cases at the time that the offer tochange the planned employment action was made it wasalso made clear that the employees involved would have torelinquish their right to file grievances as a quid pro quo forthe employers' change. By contrast, in the instant case, un-der the accounts of the afternoon conversation of May 25given both by Carr and Rifkin, no similar equation hadbeen drawn between the change in employer action and thewaiver of the employee's right to process a grievance. In-deed, Rifkin testified specifically that no mention of griev-ance had been made during that meeting.As noted above, the right to file a grievance is "a basicstatutory right" and the Board has a "well-established pol-icy against ready inference of of waivers of Section 7rights." Daniel Construction Company. Inc.. 239 NLRB1335-36 (1978). Indeed, the waiver of such a right in abargaining agreement will be found only where the lan-guage is "clear and unmistakable," Insurance Corkers In-ternational Union, AFL CIO, Local 60 (John Hancock Mu-tual Life Insurance Company), 236 NLRB 440 (1978).Certainly no lesser standard can be imposed for finding awaiver of Carr's right to file a grievance as a result of hisprivate understanding with Rifkin. Since it is clear from theversions of both Carr and Rifkin of the May 25 afternoonconversation that there was no such "clear and unmistak-able" waiver of Carr's right to file a grievance as a quidproquo for termination of his indefinite suspension it cannot befound that there was an agreement that Carr would waivehis statutory right as a condition to his immediate return towork. Nor can it be found that an employee's expression ofa desire to "forget about the whole thing," made after a 25-minute to 35-minute discussion of the need to remain at hiswork station, could reasonably be construed as a waiver ofhis right to grieve his suspension.It is against this background that Rifkin's remarks of thefollowing morning must be gauged. There is no evidencethat Carr had agreed to waive his statutory right to file agrievance to recover the day's pay lost by virtue of his sus-pension of the prior morning. Nor, given Carr's and Rif-kin's descriptions of the May 25 afternoon meeting, can itbe said that Carr would have reasonably understood thathis restoration to employment had been contingent uponsuch a waiver. Accordingly, where the upset Rifkin con-fronted him with the accusation that there had been suchan agreement and that Carr would again be suspended in-definitely if he insisted on processing the grievance, the onlyreasonable conclusion that could be drawn by Carr-theemployee listener-was that Respondent was using its con-trol over his employment to retaliate under the guise of (toCarr), a nonexistent agreement against him for attemptingto file a grievance.221 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDThis is not to say that Respondent is precluded frommaking an agreement to restore a suspended employee towork in return for a waiver of that employee's right to file agrievance concerning his suspension. However, what ap-pears to have happened is that Rilkin understood his con-versation with Carr to imply such an agreement when, infact, there is no objective basis for finding that an employeewould clearly and unmistakably have so understood that tohave been the import of Rifkin's remarks. Thus, it couldonly have appeared that Rifkin's statements that the sus-pension would be reimposed if Carr attempted to file agrievance were designed as a threat of retaliation againstCarr for trying to grieve his suspension of the prior day.Therefore, I find that Rifkin's statements to Carr concern-ing reimposition of the suspension if Carr attempted to filea grievance concerning his suspension violated Section8(a)(1) of the Act.B. The Personnel Actions During the Processing of theUnfair Labor Practice ChargesA rather striking pattern emerges when the history of thisproceeding is compared to the adverse personnel actionstaken against Carr during the summer. On Friday, July 7,Respondent received the charge in Case 27 CA-5887. Thatcharge alleged a violation that, so far as the record dis-closes, could only have involved Carr. On the followingTuesday a letter was issued to Carr warning of disciplinaryaction if he did not comply with no-smoking regulations.One week later, during investigation of that charge, Carrwas told that he had to tell his foreman or be replaced by autilityman before he could go to the restroom. Sanchez ad-mitted that this was a change in procedure. After receipt byRespondent on August I of the complaint in Case 27-CA--5887, which named Carr specifically as the object of anunfair labor practice by Respondent, Carr was warned 2days later that he would be suspended if he lit a cigarette onthe east dock. On September 1 Carr filed his own chargeagainst Respondent in Case 27-CA-5949. Five days laterRespondent prepared a letter warning of disciplinary actionif Carr caused further accidents.In sum, in each instance these warnings and/or restric-tions occurred very closely after some incident involved inthe filing or processing of the charges which underlie theinstant proceeding. Such proximity between protected ac-tivity and mesures taken against employees "is, as we havesaid, sufficient to establish a prima facie case ...." UnionCamp Corporation, 194 NLRB 933 (1972), enfd. 463 F.2d1136 (5th Cir. 1972). "Such proximity can lend support to aBoard inference of unfair labor practices," N. L. R.B. v. Ten-nessee Packers, Inc., Frosty Morn Division, 390 F.2d 782,784 (6th Cir. 1968); see also N.L.R.B. v. Drives, Incorpo-rated, 440 F.2d 354, 363 (7th Cir. 1971).Aside from the question of timing there are a number ofunexplained inconsistencies when the conduct for whichCarr was warned is compared to similar conduct of otheremployees. Most obvious was Sanchez' warning that Carrwould be suspended if he lit a cigarette on the east dock.This is the same area where, during the prior month, threemaintenance employees had each consumed a cigaretteduring a conversation with Rifkin. So far as the record dis-closes, nothing was said to them about their smoking. Fur-ther, Sanchez' warning to Carr was uttered on the same dayas Ritkin had spoken with a maintenanceman in an ediblearea, and while that maintenanceman had also consumedan entire cigarette during their conversation, there is noevidence that he, unlike Carr, had been subjected to awarning of suspension. To the contrary, the fact that theseemployees smoked their cigarettes completely during theirconversations with Rifkin tends to refute any inference thatanything had been said to them. Had something been said,presumably they would not have completely smoked thosecigarettes but would have extinguished them.Similarly, Carr was issued a warning letter in Septemberfor having been involved in 28 injury incidents in a 71-month period. Yet, earlier another employee had been per-mitted much greater latitude, not having been issued such aletter until he had been involved in almost twice as manysuch incidents during a much shorter period of time thanthe one for which Carr had received his letter. Furthermore,there has been no showing that Carr's injuries caused theextensive loss of worktime that those of two other employ-ees, whose records were produced at the hearing, had occa-sioned. These comparisons tend to show that Carr "wassingled out for special treatment. This too, tends to indicatediscrimination by the employer," N.L.R.B. v. Melrose Pro-cessing Co., 351 F.2d 693, 699 (8th Cir. 1965).Beyond these matters, there are a number of deficienciesin Respondent's defenses. For example, the letter concern-ing smoking issued to Carr on July 11 recites that he hadtwice been observed smoking that same day and had beencautioned against doing so on both occasions. Yet, Carrdenied that this had occurred on July II. While Rifkinclaimed to have been the supervisor who had observed Carrsmoking twice on July II, he did not describe these pur-ported observations with any specificity, and, contrary tohis letter, he never described or claimed to have cautionedCarr on these two purported occasions. In a like vein, whileSanchez claimed that he and two other supervisors hadwarned Carr about smoking prior to August 3, he did notdescribe these asserted warnings with any specificity, he didnot identify the other two supervisors to whom he was re-ferring, and no other supervisor was called to corroborateSanchez' testimony in this respect.The area of smoking was not the only one in which San-chez displayed a willingness to cast broadly worded butindefinite and uncorroborated assertions against Carr. Asnoted in footnote 16, supra, he claimed that "all" of theemployees had expressed fear of working with Carr be-cause, purportedly, the latter's manner of working tendedto generate injuries. Yet, Sanchez did not list even a singlespecific instance of such an employee complaint againstCarr, and not one employee was called to corroborate histestimony in this respect. Similarly, with regard to Sanchez'July 17 admonition to Carr concerning the restroom, whileSanchez claimed that "my supervisor" had instructed himto issue the instruction which he did that day, he did notidentify that "supervisor" and no "supervisor" corrobo-rated Sanchez' claim that he had been directed to issue thatinstruction. Moreover, while Sanchez claimed that he hadtold each of the employees on the east dock of the new rule,no employees were called to corroborate Sanchez' accountin this respect.222 PEPPER PACKING CO.The restroom incident is illustrative of the general failureof Respondent's actions pertaining to Carr to correspond toobjective considerations that might support a plausible non-discriminatory basis for those actions. While Sanchezclaimed that the July 17 instruction had been motivated bythe fact that "it was too much strain on the guys up therewhen one's taking off all the time." no evidence was pre-sented to support this assertion. To the contrary, as Sanchezconceded, this was an area where teamwork was not essen-tial, and there were times when the absence of trailers to beloaded had left employees working there with free time dur-ing which they could, inter a/ia, use the restroom. Indeed,the failure to assign a utilityman to that area, thereby pro-viding relief to employees who sought to use the restroom,would tend to indicate Respondent's own recognition of thefact that employees could leave the area for brief periodswithout interference with the work to be performed there.In fact, there is no evidence of even a single instance ofwork interference caused by the absence of Carr or anyother employee from the east dock. In sum, there are noobjective considerations that would support the need forissuance of an instruction such as that issued to Carr bySanchez on July 17.Similarly, in another area, Respondent produced no evi-dence to show why it had waited for I week after Carr'sknee injury to issue the warning letter concerning accidentsthat it sent to him on September 6. Moreover, if it was asconcerned about Carr's accidents as the letter states, thenmost surely it would have furnished him the "additionalinstructions in the proper way to load meat" as it promisedin the letter. Yet, it did not do so, and no explanation wasadvanced for failing to provide such instruction in the faceof its previous assertions of concern regarding Carr's in-volvement in these incidents.Consequently, the timing of the adverse actions directedagainst Carr, the inconsistent treatment accorded him whencompared to Respondent's tolerance of similar conduct byother employees, the fact that Carr was the only employee,so far as the record discloses, involved in the charges filedagainst Respondent, and the basically unsupported natureof the offenses attributed to Carr when coupled with theirinconsistency with objective considerations all tend to showthat Carr had been singled out for special and disparatetreatment related to the unfair labor practice charges stem-ming from his suspension which, as found above, Rifkinhad believed to have been settled and which had led him tobecome upset when Carr attempted to file a grievance con-cerning the matter. Thus, the evidence supports the conclu-sion that the summer actions of Respondent had been di-rected against Carr in retaliation for prolonging thatdispute and for making it an issue in an unfair labor prac-tice proceeding.Another motive besides simple retaliation is disclosed, atleast for the smoking and accident letters, by supervisorMills' remarks to Carr on August 3, the same day as San-chez had warned Carr about smoking on the east dock.Mills did not deny having invited Carr to quit because "Wedon't like you around here anyway." Although he did denyhaving told Carr that Rifkin was going to fire "you peoplewho filed grievances and go to the Labor Board with it." hisown recollection of the events of that day did not appearreliable. Further, his remark expressing hostility towardCarr for having made the suspension the subject of a griev-ance and for having invoked the Board's processes is consis-tent with Respondent's overall course of unlawful conductagainst Carr for his involvement in such protected activity.Moreover, Mills appeared to be an individual of strong con-victions who lacked subtlety and would be quite likely tofrankly express his views concerning subjects about whichhe felt strongly, as evidenced by his remarks to Holloway inconnection with the September safety meeting. Conse-quently, I find that Mills did make this remark to Carr, andthat it discloses an intent by Respondent to terminate Carrfor his protected activity. Viewed in this light, the lettersissued to Carr are not simply retaliatory but also can befound to have been part of an effort to build a recordagainst Carr to support his termination thereby eliminatingthe source of a problem for Respondent.Therefore, I find that by issuing a written reprimand toCarr for smoking and by instructing Carr to notify a utility-man or foreman before going to the restroom Respondentviolated Section 8(a)( ), (3) and (4) of the Act. Moreover, Ifind that by issuing the September 6 letter threatening Carrwith discipline if he were involved in future accidents,2bySanchez' threat to suspend Carr if the latter smoked on theeast dock, and by Mills' statement that Respondent in-tended to fire all people who filed grievances or sought re-lief through the Board's processes Respondent violated Sec-tion 8(a)(1) of the Act.C. The Comments tv MillsThere is no dispute regarding Mills' remarks to Hollowaybefore and after the September safety meeting. Mills, how-ever, claimed that his remark before the meeting had beenmotivated by his desire to shorten the meeting so that hecould go home, and that the job assignment given Hollo-way on the morning after that meeting had been motivatedby a shortage of employees and had nothing to do withHolloway's conduct at the meeting. Nevertheless, aspointed out supra, an employer's motive or intent is notmaterial to a determination of whether Section 8(a)(1) ofthe Act has been violated, Perko's, Inc., supra. The employ-er's statements must be appraised "from the listeners' pointof view," Hendrix Manufacturing Company, supra. More-over, in determining the effect of the employer's statementsupon employees, the Board "must take into account theeconomic dependence of the employees on their employers,and the necessary tendency of the former, because of thatrelationship, to pick up intended implications of the latterthat might be more readily dismissed by a more disinter-ested ear." N..L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 617 (1969).Here, the safety meeting was conducted to discuss mat-ters of concern to employees pertaining to hazardous andunsafe conditions. Holloway's right to participate in thatmeeting was, accordingly, protected by the Act. Before that1 It is not alleged that issuance of this letter constituted a violation of Sec.8ta(3) and (4) of the Act, and since The Remedy provided lotr the violationof Sec. 8(aX I ) of the Act in connection with this matter, there s no need topursue the possibility of finding violations under these other sections of theAct.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, however, Mills admonished Holloway to keep hismouth shut during the meeting. Twice during the meetingMills told Holloway to be quiet. On the following morningHolloway was assigned to perform work that Respondenthad refrained from assigning to him because of the condi-tion of his knee. When Holloway raised the matter of hisknee in an effort to avoid possible further injury that mightresult from performance of the work, Mills retorted that theknee had not prevented Holloway from "running hismouth" the prior evening at the safety meeting. Such a re-tort is hardly responsive to the situation as Mills portrayedit to exist that morning. There is hardly a correlation be-tween Holloway's knee condition and his ability to partici-pate in safety meetings, nor is there any logical relationshipbetween Holloway's participation in that meeting and hisability to perform roll-on work. Yet those were the veryequations drawn by Mills' remark.The only conclusion left to Holloway as a result of Mills'retort was that because he had refused to adhere to Mill'spremeeting admonition to be silent, he had incurred Re-spondent's enmity and consequently was to be assignedwork to which he had not been assigned previously in re-taliation for his disregard of that admonition. In this re-spect, his position would appear similar to that of Carr whowas concurrently being subjected to adverse personnel ac-tions because he had refused to cease pursuing the matter ofhis May suspension and his attempt to grieve that suspen-sion. Any possibility in Holloway's mind that Mills mayhave been joking by his premeeting remark would be erasedby Mills' unwarranted reference to Holloway's failure to besilent the prior evening. Therefore, I find that Respondentdid violate Section 8(a)(l) of the Act by virtue of Mills'comments to Holloway both prior to and following the Sep-tember safety meeting.The final allegations that Respondent violated Section8(a)(1) of the Act pertain to Mills' alleged comments toCarr on November 27 and December .Carr testified thaton November 27 Mills had refused to provide a smock, asRespondent did for other employees, and had demanded toknow, "Why did you [Carr] go to the Labor Board on me?"Mills denied having made this remark. Yet it was apparentthat he had virtually no recollection of the events of thatday. Moreover, at the time of the incident the hearing in theinstant matter was nearing, and Mills' August comment toCarr had been added to the consolidated complaint as analleged violation of the Act. As found above, Mills was notan individual who was reluctant to express his opinions.Consequently, he possessed both the personality and, in hisown view, ample motive for accosting Carr with his No-vember 27 question. Therefore, I credit Carr's account ofMills' question, and in light of the nature of the questionand the circumstances under which it was asked, I concludethat it was coercive and a violation of Section 8(a)( ) of theAct.Similarly, I find that Mills did threaten "to get" Carr onDecember 1. He had previously displayed his animositytoward Carr, and his November 27 question demonstratedhis concern and displeasure with Carr for the addition ofhis name to the complaint as a perpetrator of an unfairlabor practice. I credit Carr's account of Mills' repeatedcomment of December I and conclude that in the circum-stances Carr could reasonably construe it as a threat toretaliate against him because an allegation that Mills hadviolated the Act had been added to the complaint.In view of the foregoing conclusions, I deny Respon-dent's motion to dismiss the allegations of the consolidatedcomplaint.V. IHE EFF(CIS OF TIHE UNFAIR LABOR PRA(CTI(ES UPON(OMMER(CEThe activities of Pepper Packing Co.. as set forth above,occurring in connection with its operations described in sec-tion 1, above, have a close, intimate, and substantial rela-tionship to trade, traffic and commerce among the severalStates and tend to lead and have led to labor disputes bur-dening and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAWI. Pepper Packing Co. is an employer within the mean-ing of Section 2(2) of the Act engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 641. AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By issuing a warning notice to and by restricting therestroom access of David Carr, Pepper Packing Co. violatedSection 8(a)(4), (3), and (1) of the Act.4. By threatening to indefinitely suspend an employee ifhe filed a grievance, by saying that it intended to get rid ofemployees who filed grievances and went to the Board, bythreatening to suspend David Carr if he were found smok-ing because Carr had caused charges to be filed under theAct and had engaged in union and/or protected concertedactivity, by issuing a warning letter to David Carr concern-ing future accidents because Carr had filed charges underthe Act and had engaged in union and/or protected con-certed activity, by telling an employee to keep his mouthshut at a safety meeting, and by creating the impressionthat an employee had been given more onerous work be-cause of his participation in a safety meeting Pepper Pack-ing Co. violated Section 8(a)( 1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Pepper Packing Co. engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of the Act.Pepper Packing Co. will be ordered to remove from thepersonnel file of David Carr all records concerning the July11, 1978, letter issued to Carr concerning smoking and allrecords concerning the September 6, 1978, letter issued toCarr concerning future accidents. In addition, Pepper Pack-ing Co. shall be ordered to expunge any notations or otherrecords concerning those letters from its files and records.While there is no allegation or evidence to support onethat the May suspension of David Carr was motivated by224 PEPPER PACKING CO.unlawful considerations, the fact remains that Carr did loseI day's pay by virtue of that suspension and was preventedfrom grieving that suspension by virtue of Rifkin's unlawfulthreat to place him on indefinite suspension if he did so.Consequently, the effect of this unfair labor practice was todeprive Carr of a chance to obtain backpay had he pre-vailed on the grievance which he sought to file. Further,should Carr now attempt to process that grievance PepperPacking Co. may now argue that it is time barred. Accord-ingly, I shall recommend that if Pepper Packing Co. raisedobjections to the timeliness of a grievance concerning thatsuspension, should Carr seek to file one, it will be requiredto make Carr whole for the loss of earnings he suffered byreason of the I-day suspension, with interest to be paid onthe amount owing and to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977): see,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962), enforcement denied on different grounds 322 F.2d913 (9th Cir. 1963). Of course, if Pepper Packing Co. raisesno objections to the timeliness of such a grievance, no back-pay will be owing.Upon the foregoing findings of fact, conclusions of law,the entire record, and pursuant to Section 1O(c) of the Act.I hereby issue the following recommended:ORDER22The Respondent, Pepper Packing Co.. Denver, Colorado.its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Issuing warning notices to employees, restricting therestroom access of employees, discharging or otherwise dis-criminating against employees with regard to hire or tenureof employment or any term or condition of employment forfiling charges or having charges filed on their behalf underthe Act or for engaging in activities on behalf of a labororganization or for engaging in activity protected by Sec-tion 7 of the Act.(b) Threatening to indefinitely suspend employees for fil-ing grievances, saying that it intended to get rid of employ-22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.ees who filed grievances and resorted to the processes of theNational Labor Relations Board, threatening disciplinaryaction against employees because those employees had filedcharges under the Act and had engaged in union and/orprotected concerted activity, telling employees to keep theirmouths shut during safety meetings, and creating the im-pression that employees have been given more onerouswork because of their participation in safety meetings.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Expunge from the personnel file of David Carr andfrom any other records maintained by Pepper Packing Co.all references to the July 11, 1978, letter concerning smok-ing and the September 6, 1978, letter concerning future ac-cidents issued to Carr.(b) In the event that Pepper Packing Co. raises objec-tions to the timeliness of a grievance concerning DavidCarr's I-day suspension in May 1978, make Carr whole forany loss of pay he may have suffered as a result of thatsuspension in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserve and make available to the Board or itsagents all payroll and other records necessary to computethe backpay rights set forth in "The Remedy" section ofthis Decision.(d) Post at its Denver, Colorado, facility copies of theattached notice marked "Appendix."23Copies of the notice,on forms provided by the Regional Director for Region 27.after being duly signed by its authorized representative,shall be posted by Pepper Packing Co. immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Pepper Packing Co. to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.23 In the event that this Order is enforced by a Judgment of a UnitedStates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."225